Title: To Benjamin Franklin from Madame Brillon, 11 May 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 11 may 1779
Vous avéz bien raison mon bon papa, nous ne devons faire consistér le véritable bonheur que dans la paix de l’áme; il n’est pas en notre pouvoir de changér le caractére des gents avéc lesquels nous vivons n’y d’empeschér le cours des contrarietés qui nous entourent; c’est un sage qui parle et qui tasche de consollér sa fille trop sensible en lui enseignant le vérité: oh mon pére, j’implore votre amitié votre saine philosophie, mon coeur vous entends, vous est soumis; donnés moi de la force, qu’elle me tienne lieu d’une indifférence que votre enfant ne peut jamais sentir: mais mon ami, convenéz que pour celui qui sçait aimér l’ingratitude est un mal affreux; qu’il est dur pour une fémme qui donneroit sa vie sans hésittér, pour assurér le bonheur de son mari; de se voir enlevér le fruit de ses soins, de ses désirs, par l’intrigue, la fausseté—le tems aménera tout a bien mon papa l’a dit, je le crois; mais mon papa a dit aussi, le tems est l’étoffe dont la vie est faitte; ma vie mon ami est faitte d’une étoffe fine et légére que le chagrin déchire cruéllement. Si j’avois quélques reproches a me faire, je n’éxisterois plus depuis bien longtems! Mon áme est pure, simple, franche, j’ose l’attéstér a mon pére, j’ose lui dire qu’elle est digne de lui; j’ose encore l’assurér que ma conduitte qu’il a trouvée sage, ne se dementira pas, que j’attendrai la justice avéc patience, que je suivrai les conseils de mon réspéctable ami, avéc tenuë et confiance— adieu vous que j’aime tant mon bon papa, ne m’appellés jamais que ma fille, hiér vous m’appelliés madame et mon coeur se sérroit je m’éxaminois pour voir si j’avois quelques torts envérs vous, ou si j’avois quélques déffauts que vous ne vouliés pas me dire— pardon mon ami, ce n’est pas un reproche que je vous fais, c’est une foiblésse dont je m’accuse je suis née beaucoup trop sensible pour mon bonheur et pour celui de mes amis; guerissés moi ou plaignés moi, si vous le pouvés faittes l’un et l’autre: C’est demain mércredi, vous viendrés au thé n’est ce pas, croyés mon papa que la jouissance que j’epprouve a vous recevoir est partagée par mon mari, mes enfants, mes amis, je n’en puis douttér, et je vous l’assure.
 
Addressed: A Monsieur / Monsieur Franklin / [In another hand] A Passy
